 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8
     MARISOL VIVANCO, Individually and as           )   Case No. 1:17-cv-00434-BAM
 9                                                  )
     Successor in Interest to SOLTON VIVANCO
                                                    )
10   GONZALEZ,                                      )   ORDER GRANTING MOTION TO
                                                    )   PROCEED IN FORMA PAUPERIS ON
11                  Plaintiff,                      )   APPEAL
                                                    )
12        vs.                                       )   (Doc. No. 51)
     CALIFORNIA DEPARTMENT OF                       )
13   CORRECTIONS & REHABILITATION, et               )
                                                    )
14   al.,                                           )
                    Defendants.                     )
15                                                  )

16
            Plaintiff Marisol Vivanco (“Plaintiff”) filed Notice of Appeal (Doc. No. 52) of the July 2,
17
     2019, Order granting Defendants’ Motion for Summary Judgment. (Doc. No. 47.) On July 26,
18
     2019, Plaintiff filed an application to proceed in forma pauperis on appeal. (Doc. No. 51).
19
     Plaintiff’s application makes the showing required. Fed. R. App. P. 24(a)(1); 28 U.S.C. §
20
     1915(a). Accordingly, Plaintiff’s motion to proceed in forma pauperis on appeal is GRANTED.
21
22
     IT IS SO ORDERED.
23
24      Dated:    July 29, 2019                              /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                         1
